
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(d)(d)


         GRAPHIC [g502793.jpg]


HEWLETT-PACKARD COMPANY
<PLAN>
RESTRICTED STOCK AGREEMENT


        THIS AGREEMENT, dated <GRANT DATE> between Hewlett-Packard Company, a
Delaware Corporation ("Company"), and <EMPNO> <NAME> (the "Employee"), is
entered into as follows:

        WHEREAS, the continued participation of the Employee is considered by
the Company to be important for the Company's continued growth; and

        WHEREAS, in order to give the Employee an incentive to continue in the
employ of the Company and to participate in the affairs of the Company, the HR
and Compensation Committee of the Board of Directors of the Company or its
delegates ("Committee") has determined that the Employee shall be granted shares
of the Company's $0.01 par value Common Stock ("Stock") subject to the
restrictions stated below and in accordance with the terms and conditions of the
<PLAN> ("Plan"), a copy of which can be found on the Stock Incentive Program Web
Site at: http://hrcms01.atl.hp.com:6047/public/pages/home/en    US/index.htm or
by written or telephonic request to the Company Secretary.

        THEREFORE, the parties agree as follows:

1.Grant of Stock.

Subject to the terms and conditions of this Agreement and of the Plan, the
Company hereby grants to the Employee <SHARES> shares of Stock.

2.Vesting Schedule.

The interest of the Employee in the Stock shall vest as follows: <INSERT VESTING
PROVISION HERE>. Provided the Employee remains in the employ of the Company on a
continuous, full-time basis through the close of business on the <INSERT FULL
VESTING DATE HERE>, the interest of the Employee in the Stock shall become fully
vested on that date.

3.Restrictions.

(a)The Stock or rights granted hereunder may not be sold, pledged or otherwise
transferred until the Stock becomes vested in accordance with Section 2. The
period of time between the date hereof and the date the Stock becomes fully
vested is referred to herein as the "Restriction Period."

(b)Except as otherwise provided for in this Agreement, if the Employee's
employment with the Company is terminated at any time for any reason prior to
the lapse of the Restriction Period, all Stock granted hereunder shall be
forfeited by the Employee, and ownership transferred back to the Company.

4.Legend.

All certificates representing any Stock of the Company subject to the provisions
of this Agreement shall have endorsed thereon the following legend:

"The shares represented by this certificate are subject to an agreement between
the Corporation and the registered holder, a copy of which is on file at the
principal office of this Corporation."

5.Escrow.

The Stock subject hereto shall be held in escrow in a restricted book entry
account with the Company's transfer agent in the name of the Employee. Upon
termination of the Restriction Period, the Stock shall be released into an
unrestricted book entry account with the Company's

--------------------------------------------------------------------------------



transfer agent; provided, however, that a portion of such Stock shall be
surrendered in payment of required withholding taxes in accordance with
Section 9 below, unless the Company, in its sole discretion, establishes
alternative procedures for the payment of required withholding taxes.

6.The Employee's Stockholder Rights.

During the Restriction Period, the Employee shall have all the rights of a
stockholder with respect to the Stock except for the right to transfer the
Stock, as set forth in Section 3. Accordingly, the Employee shall have the right
to vote the Stock and to receive any cash dividends paid to or made with respect
to the Stock.

7.Disability or Retirement of the Employee.

If the Employee's termination of employment is due to the Employee's total and
permanent disability or retirement after attaining 55 years of age with 15 years
of service to the Company or 65 years of age or age under local law without
regard to service, in accordance with the Company's retirement policy, all
outstanding and unvested Stock shall continue to vest in accordance with
Section 2, provided that the following conditions are met for the entire
Restriction Period:

(a)The Employee shall render, as an independent contractor and not as an
employee, such advisory or consultative services to the Company as shall
reasonably be requested by the Company, consistent with the Employee's health
and any other employment or other activities in which such Employee may be
engaged;

(b)The Employee shall not render services for any organization or engage
directly or indirectly in any business which, in the opinion of the Company,
competes with or is in conflict with the interests of the Company;

(c)The Employee shall not, without prior written authorization from the Company,
disclose to anyone outside the Company, or use in other than the Company's
business, any confidential information or material relating to the business of
the Company, either during or after employment with the Company; and

(d)The Employee shall disclose promptly and assign to the Company all right,
title and interest in any invention or idea, patentable or not, made or
conceived by the Employee during employment by the Company, relating in any
manner to the actual or anticipated business, anything reasonably necessary to
enable the Company to secure a patent where appropriate in the United States and
in foreign countries.

8.Death of the Employee.

In the event of the Employee's death prior to the end of the Restriction Period,
the Employee's estate or designated beneficiary shall have the right to receive
a pro rata number of shares of Stock determined by the Company in its
discretion. In the event of the Employee's death after the vesting date but
prior to the payment of shares of Stock, said Stock shall be paid to the
Employee's estate or designated beneficiary.

9.Taxes.

(a)The Employee shall be liable for any and all taxes, including withholding
taxes, arising out of this grant or the vesting of Stock hereunder. In the event
that the Company or the Employer is required to withhold taxes as a result of
the grant or vesting or subsequent sale of Stock hereunder, the Employee shall
surrender a sufficient number of whole shares of Stock or make a cash payment at
the election of the Company, in its sole discretion, as necessary to cover all
applicable required withholding taxes and required social security contributions
at the time the restrictions on the Stock lapse, unless the Company, in its sole
discretion, has established alternative procedures for such payment. The
Employee will receive a cash refund for any fraction of a surrendered share or
shares of Stock not necessary for required withholding taxes and required social
insurance contributions. To the extent that any surrender of Stock or cash
payment or alternative procedure for such payment is insufficient, the Employee
authorizes the Company, its Affiliates and Subsidiaries, which are qualified to
deduct tax at source, to deduct all applicable required withholding taxes and
social security

--------------------------------------------------------------------------------



contributions from the Employee's compensation. The Employee agrees to pay any
amounts that cannot be satisfied from wages or other cash compensation, to the
extent permitted by law.

(b)Regardless of any action the Company or the Employee's employer (the
"Employer") takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding ("Tax-Related
Items"), the Employee acknowledges and agrees that the ultimate liability for
all Tax-Related Items legally due by him is and remains the Employee's
responsibility and that the Company and or the Employer (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this grant of Stock, including the grant,
vesting or release, the subsequent sale of Stock and receipt of any dividends;
and (ii) do not commit to structure the terms or any aspect of this grant of
Stock to reduce or eliminate the Employee's liability for Tax-Related Items. The
Employee shall pay the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold as a result of the
Employee's participation in the Plan or the Employee's receipt of Stock that
cannot be satisfied by the means previously described. The Company may refuse to
deliver the Stock if the Employee fails to comply with the Employee's
obligations in connection with the Tax-Related Items.

10.Data Privacy Consent.

The Employee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Employee's personal data as
described in this document by and among, as applicable, the Employer, and the
Company and its Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Employee's participation in the
Plan. The Employee understands that the Company, its Affiliates, its
Subsidiaries and the Employer hold certain personal information about the
Employee, including, but not limited to, name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, exercised, vested, unvested or outstanding in the
Employee's favor for the purpose of implementing, managing and administering the
Plan ("Data"). The Employee understands that the Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Employee's country or
elsewhere and that the recipient country may have different data privacy laws
and protections than the Employee's country. The Employee understands that he
may request a list with the names and addresses of any potential recipients of
the Data by contacting the local human resources representative. The Employee
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Employee's participation in the Plan, including
any requisite transfer of such Data, as may be required to a broker or other
third party with whom the Employee may elect to deposit any shares of stock
acquired under the Plan. The Employee understands that Data will be held only as
long as is necessary to implement, administer and manage participation in the
Plan. The Employee understands that he may, at any time, view Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein, in
any case without cost, by contacting the local human resources representative in
writing. The Employee understands that refusing or withdrawing consent may
affect the Employee's ability to participate in the Plan. For more information
on the consequences of refusing to consent or withdrawing consent, the Employee
understands that he may contact an HP local human resources representative.

11.Plan Information.

The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with laws outside the
United States, from the Stock Incentive Program Web Site referenced above and
stockholder information, including copies of any annual report, proxy and
Form 10-K, from the investor relations section of the HP

--------------------------------------------------------------------------------



web site at www.hp.com. The Employee acknowledges that copies of the Plan, Plan
prospectus, Plan information and stockholder information are available upon
written or telephonic request to the Company Secretary.

12.Acknowledgment and Waiver.

By accepting this grant of Stock, the Employee acknowledges and agrees that:
(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time unless otherwise provided in the Plan or this Agreement; (ii) the grant
of Stock is voluntary and occasional and does not create any contractual or
other right to receive future grants of Stock, or benefits in lieu of Stock,
even if Stock has been granted repeatedly in the past; (iii) all decisions with
respect to future grants, if any, will be at the sole discretion of the Company;
(iv) the Employee's participation in the Plan shall not create a right to
further employment with Employer and shall not interfere with the ability of
Employer to terminate the Employee's employment relationship at any time with or
without cause and it is expressly agreed and understood that employment is
terminable at the will of either party, insofar as permitted by law; (v) the
Employee is participating voluntarily in the Plan; (vi) Stock and Stock grants
are an extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and is outside the
scope of the Employee's employment contract, if any; (vii) Stock and Stock
grants are not part of normal or expected compensation or salary for any
purposes, including, but not limited to calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments insofar as permitted by law;
(viii) in the event that the Employee is not an employee of the Company, this
grant of Stock will not be interpreted to form an employment contract or
relationship with the Company, and furthermore, this grant of Stock will not be
interpreted to form an employment contract with the Employer or any Subsidiary
or Affiliate of the Company; (ix) the future value of the underlying Stock is
unknown and cannot be predicted with certainty; (x) in consideration of this
grant of Stock, no claim or entitlement to compensation or damages shall arise
from termination of this grant of Stock or diminution in value of this grant of
Stock resulting from termination of the Employee's employment by the Company or
the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) and the Employee irrevocably releases the Company and the Employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
accepting the terms of this Agreement, the Employee shall be deemed irrevocably
to have waived any entitlement to pursue such claim; and (xi) notwithstanding
any terms or conditions of the Plan to the contrary, in the event of involuntary
termination of the Employee's employment (whether or not in breach of local
labor laws), the Employee's right to receive Stock and vest in Stock under the
Plan, if any, will terminate effective as of the date that the Employee is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of "garden
leave" or similar period pursuant to local law); furthermore, in the event of
involuntary termination of employment (whether or not in breach of local labor
laws), the Employee's right to vest in this Stock after termination of
employment, if any, will be measured by the date of termination of the
Employee's active employment and will not be extended by any notice period
mandated under local law; the Committee shall have the exclusive discretion to
determine when the Employee is no longer actively employed for purposes of this
Stock grant.

13.Miscellaneous. (a)The Company shall not be required (i) to transfer on its
books any shares of Stock of the Company which shall have been sold or
transferred in violation of any of the provisions set forth in this agreement,
or (ii) to treat as owner of such Stock or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such Stock shall have been
so transferred.

(b)The parties agree to execute such further instruments and to take such action
as may reasonably be necessary to carry out the intent of this Agreement.

--------------------------------------------------------------------------------



(c)Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Employee at his address
then on file with the Company.

(d)The Plan is incorporated herein by reference. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Employee with respect to the subject matter
hereof, and may not be modified adversely to the Employee's interest except by
means of a writing signed by the Company and the Employee. This Agreement is
governed by the laws of the state of Delaware.

(e)If the Employee has received this or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.

(f)The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


  HEWLETT-PACKARD COMPANY
 
By
    

--------------------------------------------------------------------------------

Mark V. Hurd
CEO and President
 
By
    

--------------------------------------------------------------------------------

Ann O. Baskins
Senior Vice President, General Counsel and Secretary

RETAIN THIS AGREEMENT FOR YOUR RECORDS

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(d)(d)



HEWLETT-PACKARD COMPANY <PLAN> RESTRICTED STOCK AGREEMENT
